DETAILED CORRESPONDENCE
This non-final office action is in response to the Amendments filed on 09 September 2022, regarding application number 16/563,312.
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04 August 2022 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 20-38 remain pending in the application, while claims 1-19 have been cancelled. Claims 20-38 are new. Applicant has cancelled claims 1-19 and presented new claims 20-38, therefore the 35 U.S.C. 112(d) rejections previously set forth have been rendered moot.
Response to Arguments
Applicant’s arguments, see Page 10, filed 09 September 2022, with respect to the new claims overcoming the previous 35 U.S.C. § 103 rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made further in view of Ishikawa (US 20140379128 A1). See full rejection details below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-23, 25-26, 30-33, 35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ryou (US 20130151214 A1 and Ryou hereinafter), in view of Ishikawa et al. (US 20140379128 A1 and Ishikawa hereinafter) and Ekelund et al. (WO 2010017835 A1 and Ekelund hereinafter).
Regarding Claim 20
Ryou teaches a master machine supporting system (see Fig. 1) comprising: 
a server (see Fig. 1, controller 20; [0026]) configured to: 
store, for speed reducers, measured performance data (see "life of the individual axis speed reducers", and "rotation speed and load"; Fig. 2, [0010], [0026], [0029]-[0031] and [0057]), and 
transmit the measured performance data for any of the speed reducers associated with the speed reducer ID (see Fig. 6, steps S10-S37; [0010], [0016], [0029]-[0031], [0050]-[0051] and [0057]-[0061]; claim 3), 
a master machine comprising one of the speed reducers (see Fig. 1, robot 12, 
wherein the master machine is configured to: 
receive, as input performance data, the measured performance data for the one of the speed reducers (see [0058]-[0061] and [0070]), and 
control, when the master machine processes the input performance data, an operation of the master machine (see [0060 "...the speed command value in a detected program line is gradually decreased from the maximum speed by a given value..."] and [0061 "...Therefore, when the operation program is changed, the changed program is readily applied, which allows reduction of working time in the field."]).
Ryou is silent regarding store, for speed reducers that are measured before being shipped, measured performance data that changes by phase angle of an output shaft.
Although Ryou teaches transmitting the measured performance data for any of the speed reducers associated with a speed reducer ID, Ryou does not explicitly doing so in response to a performance data transmission request that includes a speed reducer ID.
Ishikawa teaches a master machine supporting system (see all Figs. [0011]) comprising: 
a server (see Fig. 4, CPU 201; [0040] and [0046]) configured to: 
store, for speed reducers that are measured before being shipped, measured performance data that changes by phase angle of an output shaft (see Fig. 4, all, especially boxes 401-403 and 406; [0046]-[0053], especially [0052 "The permissible joint error θlim may be calculated from a permissible torque predetermined in a catalog or the like, and may also be a value specially obtained by an experiment. For example, according to the catalog of HARMONIC DRIVE SYSTEMS as the manufacturer of the wave gearing speed reducer, a start-stop permissible peak torque described in the catalog can be used as the permissible joint error θlim."]), and 
transmit the measured performance data for any of the speed reducers associated with the speed reducer ID (see [0053]).
Ekelund teaches a master machine supporting system (see Fig. 1, system for off-line programming of an industrial robot; in the attached reference WO_2010017835_A1) comprising: 
a server (see Figs. 1-2, external computer 3; Page 9, lines 29-34) configured to: 
store measured performance data (see Page 7, lines 17-30; Page 9, lines 14-18; Page 10 line 36 - Page 11, line 3), and 
transmit, in response to a performance data transmission request that includes a robot ID, the measured performance data for any of the speed reducers associated with the robot ID (see Page 4, lines 11-14; Page 5, lines 26-31; Page 7, lines 17-30; Page 9, lines 14-18; Page 10 line 36 - Page 11, line 3), and
a master machine (see Figs. 1-2, robot 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Ishikawa and Ekelund to Ryou. That is, it would have been obvious to modify the master machine supporting system of Ryou to store, for speed reducers that are measured before being shipped, measured performance data that changes by phase angle of an output shaft, as taught by Ishikawa. It would have been obvious to further modify the master machine supporting system of Ryou to transmit the performance data by the server, in response to a performance data transmission request, as taught by Ekelund.
Ishikawa teaches storing a permissible joint error which is determined by a manufacturer before shipping. The permissible joint error is compared with an actual measured joint error and if the actual joint error is larger than the permissible joint error, it is determined that the speed reducer is acting abnormally. A person having ordinary skill in the art would have been motivated to include a permissible joint error in the speed reducer load determination process of Ryou in order to attain the same results.
	Ekelund teaches the use of a performance data transmission request to enable the server to generate a program off-line and transmit it to the master machine upon request. This additionally allows the server to generate programs for a plurality of machines by associate each machine’s controller with a unique virtual controller in the server. As a result, updated programs can be provided to individual machines when desired. Therefore, the motivation to modify Ryou to utilize performance data transmission requests would be to allow for off-line programming and permission to transmit programs whenever desired.
Application of the known techniques taught by Ishikawa and Ekelund to the master machine supporting system taught by Ryou would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include master machine supporting system, wherein the server is further configured to: store, for speed reducers that are measured before being shipped, measured performance data that changes by phase angle of an output shaft, and transmit, in response to a performance data transmission request that includes a speed reducer ID, the measured performance data. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 21
Modified Ryou teaches the master machine supporting system according to claim 20 (as discussed above in claim 20), 
Ryou further teaches wherein the master machine is configured to: 
acquire, from the one of the speed reducers, the speed reducer ID of the one of the speed reducers (see Fig. 2, individual speed reducers G1-GM; [0016] and [0029]-[0031]),
transmit the speed reducer ID of the one of the speed reducers (see Fig. 2, individual speed reducers G1-GM; [0016] and [0029]-[0031]), and 
receive, from the server the measured performance data for the one of the speed reducers (see [0058]-[0061]).
Ekelund teaches wherein the master machine is configured to:
acquire, from the one of the robots, the robot ID of the one of the robot (see Page 7, lines 17-30),
transmit, to the server, the performance data transmission request that includes the robot ID of the one of the robots (see Page 4, lines 11-14; Page 5, lines 26-31; Page 7, lines 17-30; Page 9, lines 14-22; Page 10 line 36 - Page 11, line 3), and
receive, from the server in response to the performance data transmission request, the measured performance data for the one of the robots (see Page 4, lines 11-14; Page 5, lines 26-31; Page 7, lines 17-30; Page 9, lines 14-22; Page 10 line 36 - Page 11, line 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the master machine supporting system of modified Ryou to configure the master machine to transmit the performance data transmission request to the server and to receive the performance data transmitted from the server in response to the performance data transmission request, as taught by Ekelund.
	Ekelund teaches the use of a performance data transmission request to enable the server to generate a program off-line and transmit it to the master machine upon request. This additionally allows the server to generate programs for a plurality of machines by associate each machine’s controller with a unique virtual controller in the server. As a result, updated programs can be provided to individual machines when desired. Therefore, the motivation to modify Ryou to utilize performance data transmission requests would be to allow for off-line programming and permission to transmit programs whenever desired.
Regarding Claim 22
Modified Ryou teaches the master machine supporting system according to claim 20 (as discussed above in claim 20), 
Ryou further teaches wherein the master machine comprises an additional one of the speed reducers (see Figs. 1-2, speed reducers G1 and G2; [0025]), 
wherein the master machine is configured to: 
control, when the master machine processes the input performance data, an operation of the additional one of the speed reducers (see [0049]-[0051], [0057]-[0058] and [0064]-[0065]).
Regarding Claim 23
Modified Ryou teaches the master machine supporting system according to claim 20 (as discussed above in claim 20), 
Ryou further teaches further comprising: 
a measurement device (see [0028 "…position and speed detector…"], rotation speed and load calculator 21 and speed reducer life calculator 23 in [0029]-[0031]) configured to: 
obtain, by measuring the speed reducers, the measured performance data for each of the speed reducers (see [0029]-[0031]), and 
transmit, to the server for each of the speed reducers, the speed reducer ID and the measured performance data (see Fig. 2; [0028]-[0031]).
Ishikawa additionally teaches further comprising: 
a measurement device (see Fig. 4, input encoder 10 and output encoder 16; [0046]) configured to: 
obtain, by measuring the speed reducers, the measured performance data for each of the speed reducers (see [0036]-[0038] and [0046]-[0053]), and 
transmit, to the server for each of the speed reducers, the speed reducer ID and the measured performance data (see [0046]-[0053]).
Regarding Claim 25
Modified Ryou teaches the master machine supporting system according to claim 20 (as discussed above in claim 20), 
Ryou further teaches wherein the master machine comprises: 
an additional one of the speed reducers (see Figs. 1-2, speed reducers G1 and G2; [0025]), and 
a motor configured to operate the additional one of the speed reducers (see Fig. 1, motors M1-Mm; [0025]), 
wherein the motor is controllable based on: 
the measured performance data for the one of the speed reducers (see [0049]-[0051], [0057]-[0058] and [0064]-[0065]), and 
the measured performance data for the additional one of the speed reducers (see [0049]-[0051], [0057]-[0058] and [0064]-[0065]), and 
wherein the additional one of the speed reducers is configured to be driven by an operation of the one of the speed reducers (see [0049]-[0051], [0057]-[0058] and [0064]-[0065]).
Regarding Claim 26
Modified Ryou teaches the master machine supporting system according to claim 20 (as discussed above in claim 20), 
Ryou further teaches wherein the server is configured to: 
transmit the measured performance data (see Fig. 6, steps S10-S37; [0010], [0016], [0029]-[0031], [0050]-[0051] and [0057]-[0061]; claim 3).
Ekelund further teaches wherein the master machine is configured to: 
request, to the server, the measured performance data (see  Page 4, lines 11-14; Page 5, lines 26-31; Page 7, lines 17-30; Page 9, lines 14-22; Page 10 line 36 - Page 11, line 3), and 
wherein the server is configured to: 
transmit, in response to the performance data transmission request from the master machine, the measured performance data (see  Page 4, lines 11-14; Page 5, lines 26-31; Page 7, lines 17-30; Page 9, lines 14-22; Page 10 line 36 - Page 11, line 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the master machine supporting system of modified Ryou to configure the master machine to request, to the server, the measured performance data and to configure the server to transmit, in response to the performance data transmission request from the master machine, the measured performance data, as taught by Ekelund.
	Ekelund teaches the use of a performance data transmission request to enable the server to generate a program off-line and transmit it to the master machine upon request. This additionally allows the server to generate programs for a plurality of machines by associate each machine’s controller with a unique virtual controller in the server. As a result, updated programs can be provided to individual machines when desired. Therefore, the motivation to modify Ryou to utilize performance data transmission requests would be to allow for off-line programming and permission to transmit programs whenever desired.
Regarding Claim 30
Modified Ryou teaches the master machine supporting system according to claim 20 (as discussed above in claim 20), 
Ryou is silent regarding wherein the measured performance data further comprises information from the group consisting of an angle transmission error, a spring constant, a lost motion, and a hysteresis loss.
Ishikawa teaches wherein the measured performance data further comprises information of an angle transmission error (see Fig. 4, boxes 401-403; [0011] and [0046]-[0053]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the master machine supporting system of modified Ryou to include measured performance data comprising an angle transmission error, as taught by Ishikawa.
Ishikawa teaches storing a permissible joint error which is determined by a manufacturer before shipping. The permissible joint error is compared with an actual measured joint error and if the actual joint error is larger than the permissible joint error, it is determined that the speed reducer is acting abnormally. A person having ordinary skill in the art would have been motivated to include a permissible joint error and measured joint error in the speed reducer load determination process of Ryou in order to attain the same results.
Regarding Claim 31
Ryou teaches a master machine (see Fig. 1, robot 12) which is used in the master machine supporting system according to claim 20 (modified Ryou as discussed above in claim 20).
Ishikawa additionally teaches a master machine (see Fig. 1, robot 100) which is used in the master machine supporting system according to claim 20 (modified Ryou as discussed above in claim 20).
Ekelund additionally teaches a master machine (see Figs. 1-2, robot 1) which is used in the master machine supporting system according to claim 20 (modified Ryou as discussed above in claim 20).
Regarding Claim 32
Ryou teaches a server (see Fig. 1, controller 20; [0026]) which is used in the master machine supporting system according to claim 20 (modified Ryou as discussed above in claim 20).
Ishikawa additionally teaches a server (see Fig. 4, CPU 201; [0040] and [0046]) which is used in the master machine supporting system according to claim 20 (modified Ryou as discussed above in claim 20).
Ekelund additionally teaches a server (see Figs. 1-2, external computer 3; Page 9, lines 29-34) which is used in the master machine supporting system according to claim 20 (modified Ryou as discussed above in claim 20).
Regarding Claim 33
Ryou teaches a master machine supporting system (see Fig. 1) comprising: 
a server (see Fig. 1, controller 20; [0026]) configured to: 
store, for speed reducers, measured performance data (see "life of the individual axis speed reducers", and "rotation speed and load"; Fig. 2, [0010], [0026], [0029]-[0031] and [0057]), and 
transmit a control program for any of the speed reducers associated with the speed reducer ID (see Fig. 6, steps S10-S37; [0010], [0050]-[0051] and [0057]-[0061]; claim 3), 
a master machine comprising one of the speed reducers (see Fig. 1, robot 12), 
wherein the master machine is configured to: 
receive, as an input control program, the control program for the one of the speed reducers (see [0058]-[0061] and [0070]), and 
control, when the master machine processes the input control program, an operation of the master machine (see [0060 "...the speed command value in a detected program line is gradually decreased from the maximum speed by a given value..."] and [0061 "...Therefore, when the operation program is changed, the changed program is readily applied, which allows reduction of working time in the field."]), and 
wherein the control program, prior to transmission by the sever, is customized based on the measured performance data (see Fig. 6, steps S36-S37; [0010], [0050]-[0051] and [0057]-[0061]; claim 3).
Ryou is silent regarding store, for speed reducers that are measured before being shipped, measured performance data that changes by phase angle of an output shaft.
Although Ryou teaches transmitting a control program for any of the speed reducers associated with the speed reducer ID, Ryou does not explicitly doing so in response to a program transmission request that includes a speed reducer ID.
Ishikawa teaches a master machine supporting system (see all Figs. [0011]) comprising: 
a server (see Fig. 4, CPU 201; [0040] and [0046]) configured to: 
store, for speed reducers that are measured before being shipped, measured performance data that changes by phase angle of an output shaft (see Fig. 4, all, especially boxes 401-403 and 406; [0046]-[0053], especially [0052 "The permissible joint error θlim may be calculated from a permissible torque predetermined in a catalog or the like, and may also be a value specially obtained by an experiment. For example, according to the catalog of HARMONIC DRIVE SYSTEMS as the manufacturer of the wave gearing speed reducer, a start-stop permissible peak torque described in the catalog can be used as the permissible joint error θlim."]), and 
transmit a control program for any of the speed reducers associated with the speed reducer ID (see [0053]).
Ekelund teaches a master machine supporting system (see Fig. 1, system for off-line programming of an industrial robot; in the attached reference WO_2010017835_A1) comprising: 
a server (See Figs. 1-2, external computer 3; Page 9, lines 29-34 configured to: 
store measured performance data (see Page 7, lines 17-30; Page 9, lines 14-18; Page 10 line 36 - Page 11, line 3), and 
transmit, in response to a program transmission request that includes a robot ID, a control program for any of the speed reducers associated with the robot ID (see Page 4, lines 11-14; Page 5, lines 26-31; Page 7, lines 17-30; Page 9, lines 14-18; Page 10 line 36 - Page 11, line 3), and
a master machine (see Figs. 1-2, robot 1), 
wherein the control program, prior to transmission by the sever, is customized based on the measured performance data (see Page 5, lines 26-31; Page 9, lines 14-18; Page 10 line 36 - Page 11, line 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Ishikawa and Ekelund to Ryou. That is, it would have been obvious to modify the master machine supporting system of Ryou to store, for speed reducers that are measured before being shipped, measured performance data that changes by phase angle of an output shaft, as taught by Ishikawa. It would have been obvious to further modify the master machine supporting system of Ryou to transmit the control program by the server, in response to a program transmission request, as taught by Ekelund.
Ishikawa teaches storing a permissible joint error which is determined by a manufacturer before shipping. The permissible joint error is compared with an actual measured joint error and if the actual joint error is larger than the permissible joint error, it is determined that the speed reducer is acting abnormally. A person having ordinary skill in the art would have been motivated to include a permissible joint error in the speed reducer load determination process of Ryou in order to attain the same results.
Ekelund teaches the use of a program transmission request to enable the server to generate a program off-line and transmit it to the master machine upon request. This additionally allows the server to generate programs for a plurality of machines by associate each machine’s controller with a unique virtual controller in the server. As a result, updated programs can be provided to individual machines when desired. Therefore, the motivation to modify Ryou to utilize performance data transmission requests would be to allow for off-line programming and permission to transmit programs whenever desired.
Application of the known techniques taught by Ishikawa and Ekelund to the master machine supporting system taught by Ryou would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include master machine supporting system, wherein the server is further configured to: store, for speed reducers that are measured before being shipped, measured performance data that changes by phase angle of an output shaft, and transmit, in response to a program transmission request that includes a speed reducer ID, the control program. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 35
Modified Ryou teaches the master machine supporting system according to claim 33 (as discussed above in claim 33), 
Ryou additionally teaches wherein the master machine is configured to: 
transmit the speed reducer ID for the one of the speed reducers (see Fig. 2, individual speed reducers G1-GM; [0016] and [0029]-[0031]).
Ekelund teaches wherein the master machine is configured to: 
transmit, to the server, the program transmission request that includes the robot ID for the one of the speed reducers (see Page 4, lines 11-14; Page 5, lines 26-31; Page 7, lines 17-30; Page 9, lines 14-22; Page 10 line 36 - Page 11, line 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the master machine supporting system of modified Ryou to configure the master machine to transmit the program transmission request to the server, as taught by Ekelund.
	Ekelund teaches the use of a program transmission request to enable the server to generate a program off-line and transmit it to the master machine upon request. This additionally allows the server to generate programs for a plurality of machines by associate each machine’s controller with a unique virtual controller in the server. As a result, updated programs can be provided to individual machines when desired. Therefore, the motivation to modify Ryou to utilize program transmission requests would be to allow for off-line programming and permission to transmit programs whenever desired.
Regarding Claim 37
Ryou teaches a master machine (see Fig. 1, robot 12) which is used in the master machine supporting system according to claim 33 (modified Ryou as discussed above in claim 33).
Ishikawa additionally teaches a master machine (see Fig. 1, robot 100) which is used in the master machine supporting system according to claim 33 (modified Ryou as discussed above in claim 33).
Ekelund additionally teaches a master machine (see Figs. 1-2, robot 1) which is used in the master machine supporting system according to claim 33 (modified Ryou as discussed above in claim 33).
Regarding Claim 38
Ryou teaches a server (see Fig. 1, controller 20; [0026]) which is used in the master machine supporting system according to claim 33 (modified Ryou as discussed above in claim 33).
Ishikawa additionally teaches a server (see Fig. 4, CPU 201; [0040] and [0046]) which is used in the master machine supporting system according to claim 33 (modified Ryou as discussed above in claim 33).
Ekelund additionally teaches a server (see Figs. 1-2, external computer 3; Page 9, lines 29-34) which is used in the master machine supporting system according to claim 33 (modified Ryou as discussed above in claim 33).

Claims 24, 27-29, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ryou (as modified by Ishikawa and Ekelund) as applied to claims 20 and 33 above, and further in view of Nakamura et al. (JP 2013244564 A and Nakamura hereinafter).
Regarding Claim 24
Modified Ryou teaches the master machine supporting system according to claim 20 (as discussed above in claim 20), 
Modified Ryou additionally teaches wherein the server is configured to: 
receive, for the one of the speed reducers, a performance data update request that includes the speed reducer ID and estimated life information specifying an estimated life of the one of the speed reducers (see Ryou at Fig. 2, [0026], [0029]-[0031] and [0057]. See Ekelund at Page 5, lines 26-31; Page 7, lines 17-30; Page 9, lines 14-22), and 
transmit update performance data corresponding to the estimated life specified from the deterioration state information (see Ryou at Fig. 6, steps S10-S37; [0057]-[0061]; claim 3. See Ekelund at Page 4, lines 11-14; Page 5, lines 26-31; Page 9, lines 14-18; Page 10 line 36 - Page 11, line 3 ), and
Ryou teaches wherein the master machine is configured to: 
receive, for the one of the speed reducers, an input of update performance data (see [0058]-[0061] and [0070]), and 
control, when the master machine processes the input update performance data, another operation of the master machine (see [0060 "...the speed command value in a detected program line is gradually decreased from the maximum speed by a given value..."] and [0061 "...Therefore, when the operation program is changed, the changed program is readily applied, which allows reduction of working time in the field."]).
Modified Rou is silent regarding the performance data including deterioration state.
Nakamura teaches a master machine supporting system (see Fig. 1, maintenance system; [0038]; in the attached reference JP_2013244564_A), comprising: a server configured to store measured performance data for any of the speed reducers associated with a speed reducer ID (see Fig. 1, centralized monitoring device 100; [0009]-[0010] and [0085]) and a master machine in which a speed reducer is incorporated (see Fig. 1, industrial robots 20; Fig. 3, reduction gear 40; [0002], [0009] and [0046] ),
wherein the server is configured to: 
receive, for the one of the speed reducers, a performance data update that includes the speed reducer ID and deterioration state information specifying a deterioration state of the one of the speed reducers (see [0009]-[0010], [0019], [0113], [0152]-[0154] and [0177]-[0181]), and 
transmit update performance data corresponding to the deterioration state specified from the deterioration state information (see [0008]-[0010] and [0020]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the master machine supporting system of modified Ryou to additionally consider a deterioration state of the speed reducer, as taught by Nakamura. That is, it would have been obvious to further modify the master machine supporting system of modified Ryou to configure the server to receive a performance data update request including deterioration state information specifying a deterioration state of the one of the speed reducers, and transmit update performance data corresponding to the deterioration state specified from the received information, as taught by Nakamura.
	Nakamura teaches monitoring speed reducer deterioration state as performance data in order to predict failure of the speed reducer. Ryou similarly teaches monitoring life of speed reducers as performance data. It would have been well within the level of skill of the person having ordinary skill in the art to modify the master machine supporting system of modified Ryou to consider speed reducer deterioration in addition to speed reducer life as another variable for controlling operation.
Regarding Claim 27
Modified Ryou teaches the master machine supporting system according to claim 20 (as discussed above in claim 20), 
Ryou is silent regarding wherein the speed reducer ID is different from a speed reducer ID for any other of the speed reducers.
Nakamura teaches wherein the speed reducer ID is different from a speed reducer ID for any other of the speed reducers (see Fig. 9, third column "G0001", "G0002", etc.; [0085]-[0086]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Nakamura to modified Ryou. That is, it would have been obvious to modify the speed reducers of the master machine supporting system of modified Ryou to include different speed reducer ID’s for each speed reducer, as taught by Nakamura. 
Application of the known technique taught by Nakamura to the master machine supporting system taught by modified Ryou would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the master machine supporting system, wherein the speed reducer ID is different from a speed reducer ID for any other of the speed reducers. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 28
Modified Ryou teaches the master machine supporting system according to claim 20 (as discussed above in claim 20), 
Ryou is silent regarding wherein the one of the speed reducers comprises identification information that identifies the speed reducer ID.
Nakamura teaches wherein the one of the speed reducers comprises identification information that identifies the speed reducer ID (see "lubrication deterioration sensor 60"; [0085] and [0149]-[0158], especially [0085 "The ID of the speed reducer 40 provided in the industrial robot 20 (hereinafter, referred to as "speed reducer ID") is associated with the ID of the lubricant deterioration sensor 60 provided in the speed reducer 40 (hereinafter referred to as "sensor ID")"]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Nakamura to modified Ryou. That is, it would have been obvious to further modify the master machine supporting system of Ryou to provide identification information for identifying the speed reducer ID in the speed reducer, as taught by Nakamura.
Nakamura teaches providing a lubrication deterioration sensor in the speed reducer to monitor the deterioration state of the speed reducer. The ID’s of the lubrication deterioration sensor and of the speed reducer are associated to facilitate the deterioration monitoring. A person having ordinary skill in the art would have been motivated to apply this known technique to the master machine supporting system of modified Ryou to attain the same results.
Application of the known technique taught by Nakamura to the master machine supporting system taught by modified Ryou would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the master machine supporting system, wherein the one of the speed reducers comprises identification information that identifies the speed reducer ID. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 29
Modified Ryou teaches the master machine supporting system according to claim 28 (as discussed above in claim 28), 
Ryou is silent regarding wherein the master machine comprises: a reader unit configured to read the speed reducer ID based on the identification information.
Nakamura teaches wherein the master machine comprises: a reader unit configured to read the speed reducer ID based on the identification information (see [0149]-[0158]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Nakamura to modified Ryou. That is, it would have been obvious to further modify the master machine supporting system of Ryou to include a reader unit in the master machine that reads the speed reducer ID based on the identification information, as taught by Nakamura. 
Nakamura teaches providing a lubrication deterioration sensor in the speed reducer to monitor the deterioration state of the speed reducer. The ID of the lubrication deterioration sensor is read and associated with the speed reducer ID to facilitate the deterioration monitoring. A person having ordinary skill in the art would have been motivated to apply this known technique to the master machine supporting system of modified Ryou to attain the same results.
Application of the known technique taught by Nakamura to the master machine supporting system taught by modified Ryou would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the master machine supporting system, wherein the master machine comprises a reader unit configured to read the speed reducer ID based on the identification information.. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 34
Modified Ryou teaches the master machine supporting system according to claim 33 (as discussed above in claim 33), 
Modified Ryou additionally teaches wherein the server is configured to: receive, for the one of the speed reducers, a program update request that includes the speed reducer ID and estimated life information specifying an estimated life of the one of the speed reducers (see Ryou at Fig. 2, [0026], [0029]-[0031] and [0057]. See Ekelund at Page 5, lines 26-31; Page 7, lines 17-30; Page 9, lines 14-22), and
transmits an update control program corresponding to the estimated life specified from the deterioration state information (see Ryou at Fig. 6, steps S10-S37; [0057]-[0061]; claim 3. See Ekelund at Page 4, lines 11-14; Page 5, lines 26-31; Page 9, lines 14-18; Page 10 line 36 - Page 11, line 3 ), and
Ryou teaches wherein the master machine is configured to: 
control an operation of the master machine by the update control program which is transmitted from the server and is updated (see [0060 "...the speed command value in a detected program line is gradually decreased from the maximum speed by a given value..."] and [0061 "...Therefore, when the operation program is changed, the changed program is readily applied, which allows reduction of working time in the field."]).
Modified Rou is silent regarding the performance data including deterioration state.
Nakamura teaches wherein the server is configured to: 
receive, for the one of the speed reducers, a program update request that includes the speed reducer ID and deterioration state information specifying a deterioration state of the one of the speed reducers (see [0009]-[0010], [0019], [0113], [0152]-[0154] and [0177]-[0181]), and 
transmits an update control program corresponding to the deterioration state specified from the deterioration state information (see [0008]-[0010] and [0020]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the master machine supporting system of modified Ryou to additionally consider a deterioration state of the speed reducer, as taught by Nakamura. That is, it would have been obvious to further modify the master machine supporting system of modified Ryou to configure the server to receive a program update request including deterioration state information specifying a deterioration state of the one of the speed reducers, and transmit an update control program corresponding to the deterioration state specified from the received information, as taught by Nakamura.
	Nakamura teaches monitoring speed reducer deterioration state as performance data in order to predict failure of the speed reducer. Ryou similarly teaches monitoring life of speed reducers as performance data. It would have been well within the level of skill of the person having ordinary skill in the art to modify the master machine supporting system of modified Ryou to consider speed reducer deterioration in addition to speed reducer life as another variable for controlling operation.
Regarding Claim 36
Modified Ryou teaches the master machine supporting system according to claim 33 (as discussed above in claim 33), 
Rou is silent regarding wherein the speed reducer ID is different from a speed reducer ID for any other of the speed reducers.
Nakamura teaches wherein the speed reducer ID is different from a speed reducer ID for any other of the speed reducers (see Fig. 9, third column "G0001", "G0002", etc.; [0085]-[0086]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Nakamura to modified Ryou. That is, it would have been obvious to modify the speed reducers of the master machine supporting system of modified Ryou to include different speed reducer ID’s for each speed reducer, as taught by Nakamura. 
Application of the known technique taught by Nakamura to the master machine supporting system taught by modified Ryou would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the master machine supporting system, wherein the speed reducer ID is different from a speed reducer ID for any other of the speed reducers. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Liang et al. (US 20150306768 A1 and Liang hereinafter), Nagai et al. (JP 2011224662 A and Nagai hereinafter) and Ikeda et al. (US 20120065781 A1 and Ikeda hereinafter).
Liang teaches a master machine supporting system configured to store performance data of a speed reducer and control operation of a master machine based on the performance data. See Fig. 7 and [0052]-[0062].
Nagai teaches a master machine supporting system comprising a server configured to store, for speed reducers that are measured before being shipped, measured performance data that changes by phase angle of an output shaft. See the Abstract and Pages 2-3, Page 4, 5th paragraph; Page 5, second paragraph and Page 7, first paragraph in the attached reference JP_2011224662_A.
Ikeda teaches a master machine supporting system comprising a server configured to store, for speed reducers that are measured before being shipped, measured performance data. See [0061]-[0068], especially [0066].
It is noted that these references could be used to or render obvious claims 20 and 33.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664